             Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 1 of 16



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                        )
  UNITED STATES OF AMERICA,                             )
  U.S. Attorney’s Office                                )
  555 Fourth Street, NW                                 )
  Washington, D.C. 20530,                               )
                                                        )
                    Plaintiff,                          )
                                                        )
            v.                                          )
                                                        )
  482 BITCOINS SEIZED FROM VIRTUAL                      )
                                                                   Civil Action No. 20-2064
  CURRENCY EXCHANGE A ACCOUNT                           )
  ENDING IN 6594                                        )
                                                        )
       -- and --                                        )
                                                        )
  1,721,868 USDT SEIZED FROM VIRTUAL                    )
  CURRENCY EXCHANGE A ACCOUNT                           )
  ENDING IN 6594                                        )
                                                        )
                    Defendants In Rem.                  )
                                                        )

   VERIFIED COMPLAINT FOR FORFEITURE IN REM AND CIVIL COMPLAINT

        COMES NOW, Plaintiff, the United States of America, by and through the United States

 Attorney for the District of Columbia, and brings this verified complaint for forfeiture in a civil

 action in rem against 482 bitcoins seized from Virtual Currency Exchange A (“VC-A”) account

 ending in 6594 (“Defendant Funds 1”) and 1,721,868 tether seized from VC-A account ending in

 6594 (“Defendant Funds 2”) (collectively the “Defendant Funds”), and alleges as follows:

                             NATURE OF ACTION AND THE PARTIES

       1.          This action arises out of an investigation by the U.S. Secret Service (“USSS”) of a

Ponzi scheme named the Banana Fund, which was operated by a foreign national who currently

resides outside the United States (“Person 1”).




                                                    1
             Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 2 of 16



       2.       Between approximately December 2016 and March 2018, Person 1 devised and

carried out a scheme to defraud using interstate wires. Person 1 represented to potential investors

that he was creating a company to facilitate other startup companies through crowdfunding

investment and crowdsourcing ideas, represented that investors would receive large multiples of

their initial investment as a return on their investment, and represented that earlier investors would

realize larger returns. Person 1 advertised his purported business on public internet sites associated

with virtual currency and solicited investments in virtual currency.

       3.       Once Person 1 received funds from investors, he did not use them to create a

business as promised. Instead, he used the funds to trade in other virtual currencies for personal

profit. In January and March 2018, he offered refunds to investors in an amount far below what he

had received and falsely represented that there were no other funds available to repay investors.

Shortly thereafter, he attempted to withdraw funds traceable to investors from his virtual currency

account for the purpose of purchasing a house.

        4.      This action relates to the seizure and forfeiture of virtual currency from Person 1’s

 account at a U.S.-based virtual currency exchange, VC-A, which are proceeds of Person 1’s

 scheme to defraud.

        5.      These transfers were in violation of the wire fraud statute, codified at 18 U.S.C.

 § 1343, and the federal money laundering statute, codified at 18 U.S.C. § 1956(a)(2)(A).

        6.      The Defendant Funds are subject to forfeiture pursuant to 18 U.S.C.

 §§ 981(a)(1)(C) and 18 U.S.C. § 981(a)(1)(A).

                                  JURISDICTION AND VENUE

        7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1345,

 and 1355.




                                                  2
               Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 3 of 16



          8.       Venue is proper pursuant to 28 U.S.C. § 1395(c) because the Defendant Funds are

 currently held in the District of Columbia.

                                           DEFINITION OF TERMS

 I.       BITCOIN

         9.        Bitcoin 1 is a type of virtual currency, circulated over the Internet. Bitcoin are not

issued by any government, bank, or company, but rather are controlled through computer software

operating via a decentralized, peer-to-peer network. Bitcoin is just one of many varieties of virtual

currency.

         10.       Bitcoin are sent to and received from Bitcoin “addresses.” A Bitcoin address is

somewhat analogous to a bank account number and is represented as a 26-to-35-character-long

case-sensitive string of letters and numbers. Each Bitcoin address is controlled through the use of

a unique corresponding private key. This key is the equivalent of a password, or PIN, and is

necessary to access the funds associated with a Bitcoin address. Only the holder of an address’

private key can authorize transfers of bitcoin from that address to other Bitcoin addresses. Users

can operate multiple Bitcoin addresses at any given time and may use a unique Bitcoin address for

each and every transaction.

         11.       To acquire bitcoin, a typical user purchases them from a virtual currency exchange.

A virtual currency exchange is a business that allows customers to trade virtual currencies for other

forms of value, such as conventional fiat money (e.g., U.S. dollars, Russian rubles, euros).

Exchanges can be brick-and-mortar businesses (exchanging traditional payment methods and

virtual currencies) or online businesses (exchanging electronically transferred money and virtual



 1
  Since Bitcoin is both a currency and a protocol, capitalization differs. Accepted practice is to use "Bitcoin" (singular
 with an uppercase letter B) to label the protocol, software, and community, and "bitcoin" (with a lowercase letter b)
 to label units of the currency. That practice is adopted here.


                                                            3
              Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 4 of 16



currencies). Virtual currency exchanges doing business in the United States are regulated under

the Bank Secrecy Act and must collect identifying information about their customers and verify

their clients’ identities.

        12.       To transfer bitcoin to another Bitcoin address, the sender transmits a transaction

announcement, which is electronically signed with the sender’s private key, across the peer-to-peer

Bitcoin network. To complete a transaction, a sender needs only the Bitcoin address of the

receiving party and the sender’s own private key. This information on its own rarely reflects any

identifying information about either the sender or the recipient. As a result, little-to-no personally

identifiable information about the sender or recipient is transmitted in a Bitcoin transaction itself.

Once the sender’s transaction announcement is verified by the network, the transaction is added to

the blockchain, a decentralized public ledger that records every Bitcoin transaction. The blockchain

logs every Bitcoin address that has ever received bitcoin and maintains records of every transaction

for each Bitcoin address.

        13.       While a Bitcoin address owner’s identity is generally anonymous within the

blockchain (unless the owner opts to make information about the owner’s Bitcoin address publicly

available), investigators can often use the blockchain to identify the owner of a particular Bitcoin

address. Because the blockchain serves as a searchable public ledger of every Bitcoin transaction,

investigators can trace transactions to, among other recipients, Bitcoin exchangers.          Because

Bitcoin exchangers generally collect identifying information about their customers, subpoenas or

other appropriate legal process submitted to exchangers can, in some instances, reveal the true

identity of an individual responsible for a Bitcoin transaction. For this reason, many criminal actors

who use bitcoin to facilitate illicit transactions online (e.g., to buy and sell drugs or other illegal

items or services) look for ways to gain greater anonymity.




                                                   4
          Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 5 of 16




II.     TETHER

        14.     Like Bitcoin, tether (USDT) is a blockchain-based virtual currency, circulated over

the Internet. However, unlike Bitcoin, tether is a stablecoin (i.e., is designed to minimize the

volatility of its price) backed by tether’s reserves in fiat currency. According to its website, Tether

is pegged to the dollar (i.e., 1 tether is always valued by Tether at $1).

III.    BLOCKCHAIN ANALYSIS

        15.     As previously stated, it is possible for law enforcement to identify the owner of a

particular Bitcoin address by analyzing the blockchain. This analysis can also reveal additional

addresses controlled by the same individual or entity. For example, a business owner may create

multiple Bitcoin addresses to receive payments from different customers. Then, when the business

owner wants to use the bitcoin that he or she has received (e.g., to exchange bitcoin for other

currency or to purchase goods or services), the business owner may group those Bitcoin addresses

together into a single transaction.

        16.     While investigating suspicious virtual currency transactions, law enforcement

officers frequently use commercial services offered by several different blockchain-analys is

companies.     These private companies analyze the blockchain and attempt to identify the

individuals or groups involved in the virtual currency transactions. Specifically, these private

companies create large databases that group transactions into “clusters” based on patterns and a

variety of heuristics.




                                                   5
          Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 6 of 16




III.   FACTUAL ALLEGATIONS

       A.      ESTABLISHMENT OF BANANA FUND SCHEME

       17.     A white paper is commonly used to show investors the details of an investing

scheme.

       18.     The creator of the Banana Fund published a white paper (the “White Paper”),

outlining the fund’s mission and business model. The White Paper was available at the official

Banana Fund website, www.bananafund.com, which had a link to view and download the White

Paper at https://banana.fund/pages/proposal.html.

       19.     The White Paper contained, among others, the following statements describing the

Banana Fund’s business and investing model:

              Banana Fund is:

              A platform for users to post business projects, and for our crowd to brainstorm, and
              collaborate with the entrepreneur (for a reward!), to develop the idea, it’s
              documentation, and settings / terms. Aiming to provide complete transparency for
              all parties, and to create an ‘instruction book’ for how Banana Fund should build &
              run the project on behalf of the crowd.

              An equity crowdfunding platform, using Bitcoin to finance user projects.

              An online marketplace for users to buy/sell their (hopefully) dividend paying
              positions in user projects, in real-time.

              A communications platform, for project managers to share near real-time accounts,
              and updates, aiming to provide unprecedented levels of operational transparency to
              their backers. And for the crowd to continually make suggestions, and feedback.

              A crowd control platform, where backers have established procedures to vote on any
              desired changes / evolutions to the businesses, to overrule/change the assigned
              project manager. It’s your business. You’re in control! We work for you.”

              Banana Fund is a business development and management company. We assign each
              project a manager, and using the project documentation and rules as an instruction
              book, along with the funding from the crowd - we make that business happen!
              Contracting Banana Fund staff / expertise where possible, and hiring additional staff
              specific to requirements of each individual business.



                                                6
             Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 7 of 16




                We basically do all the work, so that the entrepreneur and the crowd don’t have to.
                Yet, they’re both still in control. They just delegate the day to day operations / leg
                work to the assigned project manager (Banana Fund)”

                Every project is it’s [sic] own completely separate, and registered company; with
                Banana Fund holding all the actual physical equity by default (as we’re the ones that
                register each business on behalf of the crowd / entrepreneur). Tokens serve as
                “discount coupons” that can be used to buy (and take delivery of) the equity in your
                project, for a nominal sum.

                The tokens that are listed for sale, as part of the Initial Token Offering, are broken
                up into 20 blocks. The number of available tokens for sale in each block, are priced
                as shown in the table above. (Users can buy fractions of a token, rendering the unit
                prices unimportant). The sum of all tokens sold, equals the funding goal.

                Needless to say, the strategy with Initial Token Offerings is to bid as soon as you’re
                able. As the block 1 price is 1/20th of the Block 20 price.
                Thereby, if you get a $10 bid into block 1, the project funds successfully, and the
                subsequent marketplace holds its price. [sic] You’ll have made 20x your money
                back ($200) right there. Before the project is even built, or really even started
                construction!

                Any action, or service involving Banana Fund central staff (e.g. HR, project
                management, design, programming, legal, accounting), will be billed to the project’s
                financing at cost +15%. Hourly rates will be adjusted periodically, to keep up with
                evolving overheads, etc.

       20.       The White Paper claimed that investors would, at all times, be able to review the

details of their projects in as close to real time as possible. The White Paper also claimed—without

proof—that the Banana Fund offered a safety net for circumstances when a project failed or did

poorly as a result of financial problems.

       21.       On December 5, 2016, the Banana Fund platform opened for investments of $10.00.

       22.       Archived copies of the Banana Fund website confirmed that the Banana Fund was

set up to be a crowdfunding platform, providing the first 10,000 users that signed up a pre-bid and

option to buy a stake in the Banana Fund platform.




                                                   7
             Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 8 of 16



       23.      According to the White Paper, the more quickly a person bought in, the less

expensive the position was. The token marketplace was scheduled to start in January 2017. The

White Paper also indicated that the price would then fluctuate according to supply and demand, and

individuals would be able to list their tokens for sale at market rates.

       24.      A review of the Banana Fund website revealed that no such token marketplace

started in January 2017, or in the subsequent months.

        25.     VC-A records revealed a cluster of Bitcoin addresses that received funds from

 Banana Fund victims. Person 1 transferred the victims’ funds to another VC-A account ending in

 6594 (the “Subject Account”).

        26.     Person 1 registered the Subject Account to a residential address in Toledo, Spain.

 The know-your-customer information for the Subject Account contained Person 1’s email address,

 a scanned copy of Person 1’s passport, and a photograph of Person 1 holding the passport.

        27.     Publicly available website registration data revealed that the Banana Fund website

 was registered to Person 1, under the same residential address in Toledo, Spain that Person 1

 provided VC-A when registering the Subject Account.

       28.      On January 14, 2017, Person 1 posted the following publicly available statement to

a virtual currency forum:

                The website is all under construction…it’s not pre-launch for nothing. Read the
                whitepaper, and see what we’re actually working towards. If you don’t believe in
                the project, or me, then fine. Watch others earn. I will hit a 20 million valuation
                this year, and anyone buying into the initial offering should be good for 20x their
                money back. Mark my words, even if you have no intention of acting on them.

        29.     On January 18, 2017, Person 1 responded to several posts where people challenged

 the legitimacy of the Banana Fund platform and labeled it a scam. Person 1 responded:

                the money exits, but what difference does it make, you say they don’t exist, so you
                wont invest, you call me a scammer, so even if they exist, you wont invest. If



                                                   8
          Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 9 of 16



               you’re all so smart….why not click on one of the transactions shown on the stats
               page and follow the money on the blockchain. It all ends up in just a handful of
               cold storage wallets. Why do you need me to tell you? The blockchain is there for
               a reason. Public record. You’re all focusing on such silly things…you should be
               reading the whitepaper and scrutinizing the actual business model. And check out
               my facebook to see who I am, and the following I have. And you’ll see what people
               are backing me.

       30.     On January 20, 2017, Person 1 posted a message on the same forum stating:

               here       are       the     bulk      of    the  funds:        346.89       BTC
               https://blockchain.info/address/13xKsaZxS597SJorAxATBmqu9tzLzrps88.
               There’s another 34 BTC on my exchange account. Some scraps in hot wallet. And
               the remainder has applied already…once the website is built, you’ll be able to see
               all the invoices billed against dev funding.

The website link in the post directed viewers to Blockchain.info, a publicly available site for

viewing Bitcoin transactions on the blockchain.

       31.     On January 20, 2017, the Bitcoin address viewable at the provided Blockchain.info

link received its first deposit of 346 bitcoins, which indicates that Person 1 made the transfer in

response to people questioning him about the legitimacy of the project.

       32.     On January 25, 2017, Person 1 posted in the forum that the same Bitcoin address

was at “642 BTC and rising!” A USSS financial analyst reviewed the blockchain and observed

that this Bitcoin address had a value of approximately 547 bitcoins.

       33.     A review of transactional activity for the Subject Account revealed that it was

funded primarily via incoming transfers from several Bitcoin clusters. One of these clusters (the

“Primary Banana Fund Cluster”) was mostly active between December 2016 and April 2017, when

it received approximately 500 bitcoins.

       34.     Despite having significant investment funds in 2017, bank records and virtual

currency transactions indicate that Person 1 did not appear to spend those funds on business

endeavors for a year, after which he publicly announced that investors would receive limited




                                                  9
         Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 10 of 16



refunds that were well below the total value of currency that Person 1 had received. In other words,

investors would have netted greater wealth by simply holding onto their bitcoins, which steadily

increased in value during the period of the fraud scheme.

       B.      PERSON 1 LAUNDERED THE VICTIMS’ FUNDS

       35.     Blockchain analytical tools indicated that the Primary Banana Fund Cluster was

funded via multiple different sources, including victims at various Bitcoin exchanges.

       36.     Records from another U.S.-based virtual currency exchange (“VC-B”) confirmed

that multiple victims contributed to the Primary Banana Fund Cluster. VC-B allowed users to

provide “tags” for payments, that is, notes or comments in VC-B’s systems regarding individua l

transactions. Several VC-B customers tagged their payments to the Primary Banana Fund Cluster

with variations of the Banana Fund name.

       37.     The user in control of the Primary Banana Fund Cluster liquidated its holdings at

various points and frequently laundered funds to four different locations:

              a.       Approximately 94 bitcoins to a cluster labeled “Funnel Cluster #1”;

              b.       Approximately 58 bitcoins to a cluster labeled “Funnel Cluster #2” which

      forwarded approximately 57 bitcoins to “Funnel Cluster #1”;

              c.       Funnel Cluster #1, Funnel Cluster #2, and two other sources combined to

      send approximately 206 bitcoins to “Funnel Cluster #3,” which subsequently received

      another approximately 283 bitcoins; and

              d.       Approximately 30 bitcoins to BTC-e, an exchange that catered to

      cybercriminals and was shut down by law enforcement in mid-2017.

       38.     Funnel Cluster #3 was primarily funded by bitcoin that originated from the Primary

Banana Fund Cluster, which in turn was funded by victims who invested in the Banana Fund.

       39.     Person 1 liquidated the entire balance of Funnel Cluster #3 as follows:


                                                10
         Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 11 of 16



              a.       On March 5, 2017, Person 1 transferred approximately 200 bitcoins from

      Funnel Cluster #3 to the Subject Account; and

              b.       On March 17, 2017, Person 1 transferred approximately 360 bitcoins from

      Funnel Cluster #3 to the Subject Account.

       40.     In March 2017, Person 1 began trading victims’ funds across at least seven different

kinds of virtual currencies via the Subject Account at VC-A.

              a.       In approximately two weeks of trading in March, Person 1 generated

      approximately $540,000 in profit from this virtual currency trading/speculation.

              b.       Person 1 engaged in such trading largely to enrich himself using the victims’

      funds as capital for his virtual currency trading/speculation.

              c.       Between March 2017 and February 2018,                  Person 1 conducted

      approximately 40,000 trades of virtual currency as part of this self-enrichment scheme.

              d.       The balance of the Subject Account appreciated as Person 1 conducted such

      trades; however, the victims generally did not receive the benefit of this increased value.

       C.      THE REFUND SCHEME

       41.     On or about January 2, 2018, www.bananafund.com began redirecting to a “Google

Docs” page – that is, a document hosted by Google and associated with a particular Google account

whose owner can share access with others – which noted that the Banana Fund had failed. The

page directed victims to input their information in order to receive a refund of their original

investment. Person 1 stated that due to the increased value of bitcoin, investors would receive

more than their initial investment in U.S. dollars, although, realistically, they would all still lose

money because of the increased value of bitcoin.

              a.       For example, if a victim invested one bitcoin in the Banana Fund on X date,

      when one bitcoin was worth $1,000, Person 1 was now promising a refund on Y date of up


                                                 11
          Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 12 of 16



       to $4,000, even though one bitcoin was worth $10,000 at that time. Thus, victims suffered

       substantial losses, while Person 1 was trading on the increased value of bitcoin to enrich

       himself.

        42.       Person 1 stated that the rate of return for the refund would depend on how many

 victims drew from the pool of “$1.73 million” that Person 1 claimed to have on hand. Person 1

 promised victims that:

                  Refunds will then be paid asap (from the first week of March). Depending on how
                  many there are, it may take me a while to send all the payments. But I’ll keep you
                  updated every step of the way; and post all the proofs of payment.

                  All the funds are presently in Payeer (USD) and USDT (Tether). So it doesn’t
                  matter what Bitcoin does in the meantime. The refunds are now set.

        43.       VC-A records revealed, however, that in the weeks and months leading up to

 placing funds into USDT, Person 1 was actively buying and selling multiple coins with investor

 funds for personal gain. For example, following the deposits of 559 bitcoins that were traced to

 victims investing in the Banana Fund, Person 1 began executing thousands of buy and sell orders.

        44.       Person 1 falsely claimed that he only had $1,730,000 available to refund investors,

 when, in fact, the Subject Account had a balance of approximately $11,000,000. Larger refunds

 were therefore available for victims to the scheme; however, Person 1 concealed this from them.

        45.       In February 2018, shortly after promising to refund money to the Banana Fund

 victims, Person 1 contacted VC-A customer service to request approval to withdraw over 100

 bitcoins from the Subject Account so that he could purchase a house.

       46.        By March 2018, the above-referenced Google Docs page had been updated and

stated that the deadline to submit refund requests was “extended by 1 week,” and that “$1,730,00 0

USD are available for refunds, and will be divided between all valid requests.” Person 1 admitted

that this would not “be a full bitcoin for bitcoin refund, as funds were spent, and that money just



                                                  12
             Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 13 of 16



isn’t there. However; it should work out to something like 4x what you originally invested in

dollars.”

        47.       Person 1 promised to begin paying victims “as fast as i’m [sic] able,” which would

“average out at $50,000+ or so per week.”

        48.       Person 1 failed to repay the vast majority of victims.

            D.    THE DEFENDANT FUNDS

        49.       Person 1 publicly stated that all 557 bitcoins in the Subject Account were Banana

Fund investor proceeds.

        50.       As a result, law enforcement seized all available bitcoins from the Subject Account

that were traceable to the Banana Fund scheme.

        51.       At the time of that seizure, Person 1 had drawn the balance down in VC-A to 482

bitcoins, which represents Defendant Funds 1.

        52.       Person 1 also publicly stated that he held $1,730,000 in victim funds, which he was

supposed to refund to Banana Fund victims. As a result, law enforcement seized 1,721,868 USDT

from the Subject Account, all of which was traceable to the Banana Fund scheme. These funds

represent Defendant Funds 2.

 IV.        COUNTS

                                    COUNT ONE -- FORFEITURE
                                      (18 U.S.C. § 981(a)(1)(C))

            53.   The United States incorporates by reference the allegations set forth in Paragraphs

 1 to 52 as if fully set forth herein.

            54.   Person 1 knowingly executed a scheme or artifice to defraud or obtain money or

 property by means of false or fraudulent pretenses, representations, or promises via wire

 communications in violation of 18 U.S.C. § 1343.



                                                   13
         Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 14 of 16



        55.     As such, the Defendant Funds are subject to forfeiture, pursuant to 18 U.S.C.

§ 981(a)(1)(C), as property which constitutes or is derived from proceeds traceable to violations

of the wire fraud statute.

                                 COUNT TWO -- FORFEITURE
                                   (18 U.S.C. § 981(a)(1)(A))

        56.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 52 above as if fully set forth herein.

        57.     Person 1 transmitted and transferred the Defendant Funds to a place inside the

United States from or through a place outside the United States and from a place outside the United

States to or through a place inside the United States, with the intent to promote the carrying on of

violations of 18 U.S.C. § 1343 (relating to wire fraud), in violation of 18 U.S.C. § 1956(a)(2)(A)).

        58.     As such, the Defendant Funds are subject to forfeiture to the United States, pursuant

to 18 U.S.C. § 981(a)(1)(A), as property involved in transactions in violation of 18 U.S.C.

§ 1956(a)(2)(A) and (h), or as any property traceable to such property.

V.      PRAYER FOR RELIEF

        WHEREFORE, the United States of America prays as follows:

        A.      that notice issue on the Defendant Funds as described above;

        B.      that due notice be given to all parties to appear and show cause why the forfeiture

                should not be decreed;

        C.      that a warrant of arrest in rem issue according to law;

        D.      that judgment be entered declaring that the Defendant Funds be forfeited to the

                United States of America for disposition according to law; and




                                                 14
        Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 15 of 16



       E.     that the United States of America be granted such other relief as this Court may

              deem just and proper, together with the costs and disbursements of this action.



                                    Respectfully submitted,

                                    MICHAEL R. SHERWIN
                                    Acting United States Attorney, N.Y. Bar No. 4444188

                             By:    _______/s/Zia M. Faruqui________________
                                    Zia M. Faruqui, D.C. Bar No. 494990
                                    Jessi Brooks, CA Bar No. 283055
                                    Assistant United States Attorneys
                                    555 Fourth Street, N.W.,
                                    Washington, DC 20530; (202) 252-7566 (main line)

                                    C. Alden Pelker, MD Bar
                                    Jessica Peck, NY Bar 5188248
                                    U.S. Department of Justice, Criminal Division
                                    Computer Crime and Intellectual Property Section
                                    1301 New York Avenue, NW, Suite 600
                                    Washington, DC 20005; (202) 514-1026 (main line)


Dated: July 29, 2020                Attorneys for the United States of America




                                              15
         Case 1:20-cv-02064-JEB Document 1 Filed 07/29/20 Page 16 of 16




                                       VERIFICATION

       I, Andrew Foss, a Special Agent with the U.S. Secret Service, declare under penalty of

perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for Forfeiture In Rem

is based upon reports and information known to me and/or furnished to me by other law

enforcement representatives and that everything represented herein is true and correct.


Executed on this 29TH day of July, 2020.



         /s/ Andrew Foss_
Andrew Foss
Special Agent
U.S. Secret Service




                                               16
                         Case 1:20-cv-02064-JEB Document 1-1 Filed 07/29/20 Page 1 of 2
                                                               CIVIL COVER SHEET
JS-44 (Rev. 5/12 DC)
I. (a) PLAINTIFFS                                                                DEFENDANTS
United States of America                                                        482 BITCOINS SEIZED FROM VIRTUAL CURRENCY
                                                                                EXCHANGE A ACCOUNT ENDING IN 6594 AND 1,721,868
                                                                                USDT SEIZED FROM VIRTUAL CURRENCY EXCHANGE A
                                                                                ACCOUNT ENDING IN 6594
(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________            COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                         ATTORNEYS (IF KNOWN)

Zia M. Faruqui, Assistant U.S. Attorney                                        Unknown
U.S. Attorney's Office for the District of Columbia
555 Fourth Street, N.W.
Washington, D.C. 20530
II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
    (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                          PTF    DFT                                                        PTF           DFT
o    1 U.S. Government       o   3 Federal Question
       Plaintiff                  (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                     of Business in This State
o    2 U.S. Government       o   4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal             o5 o5
       Defendant                   (Indicate Citizenship of
                                                                                                                     Place of Business in This State
                                   Parties in item III)            Citizen or Subject of a
                                                                   Foreign Country
                                                                                                o3 o3                Foreign Nation                         o6 o6
                                              IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
o    A. Antitrust        o   B. Personal Injury/                       o     C. Administrative Agency                         o     D. Temporary Restraining
                                Malpractice                                     Review                                                 Order/Preliminary
     410 Antirust                                                                                                                      Injunction
                             310 Airplane                                    151 Medicare Act
                             315 Airplane Product Liability                                                                   Any nature of suit from any category
                             320 Assault, Libel & Slander              Social Security
                                                                                                                              may be selected for this category of case
                                                                            861 HIA (1395ff)
                             330 Federal Employers Liability                                                                  assignment.
                                                                            862 Black Lung (923)
                             340 Marine
                                                                            863 DIWC/DIWW (405(g))                            *(If Antitrust, then A governs)*
                             345 Marine Product Liability
                                                                            864 SSID Title XVI
                             350 Motor Vehicle
                                                                            865 RSI (405(g))
                             355 Motor Vehicle Product Liability
                                                                       Other Statutes
                             360 Other Personal Injury
                                                                            891 Agricultural Acts
                             362 Medical Malpractice
                                                                            893 Environmental Matters
                             365 Product Liability
                                                                            890 Other Statutory Actions (If
                             367 Health Care/Pharmaceutical
                                                                                Administrative Agency is
                                 Personal Injury Product Liability
                                                                                Involved)
                             368 Asbestos Product Liability


o    E. General Civil (Other)                                 OR             o     F. Pro Se General Civil
Real Property                         Bankruptcy                                   Forfeiture/Penalty
     210 Land Condemnation                422 Appeal 27 USC 158                         625 Drug Related Seizure of                   480 Consumer Credit
     220 Foreclosure                      423 Withdrawal 28 USC 157                         Property 21 USC 881                       490 Cable/Satellite TV
     230 Rent, Lease & Ejectment                                                        690 Other                                     850 Securities/Commodities/
     240 Torts to Land                Prisoner Petitions                                                                                  Exchange
     245 Tort Product Liability            535 Death Penalty                                                                          896 Arbitration
     290 All Other Real Property           540 Mandamus & Other                    Other Statutes                                     899 Administrative Procedure
                                           550 Civil Rights                            375 False Claims Act                               Act/Review or Appeal of
Personal Property                          555 Prison Conditions                       400 State Reapportionment                          Agency Decision
    370 Other Fraud                        560 Civil Detainee – Conditions             430 Banks & Banking                            950 Constitutionality of State
    371 Truth in Lending                       of Confinement                          450 Commerce/ICC                                   Statutes
    380 Other Personal Property                                                            Rates/etc.                                 890 Other Statutory Actions
         Damage                       Property Rights                                  460 Deportation                                    (if not administrative agency
    385 Property Damage                   820 Copyrights                               462 Naturalization                                 review or Privacy Act)
         Product Liability                830 Patent                                       Application
                                          840 Trademark                                465 Other Immigration
                                                                                           Actions
                                      Federal Tax Suits                                470 Racketeer Influenced
                                          870 Taxes (US plaintiff or
                                                                                           & Corrupt Organization
                                               defendant)
                                          871 IRS-Third Party 26 USC 7609
                         Case 1:20-cv-02064-JEB Document 1-1 Filed 07/29/20 Page 2 of 2
o    G. Habeas Corpus/                      o      H. Employment                           o     I. FOIA/Privacy Act                    o     J. Student Loan
        2255                                       Discrimination
     530 Habeas Corpus – General                   442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
     510 Motion/Vacate Sentence                        (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
     463 Habeas Corpus – Alien                         national origin,                              (if Privacy Act)                             (excluding veterans)
         Detainee                                      discrimination, disability, age,
                                                       religion, retaliation)

                                            *(If pro se, select this deck)*                 *(If pro se, select this deck)*

o    K. Labor/ERISA                         o      L. Other Civil Rights                   o     M. Contract                            o     N. Three-Judge
        (non-employment)                              (non-employment)                                                                        Court
                                                                                                 110 Insurance
     710 Fair Labor Standards Act                  441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
     720 Labor/Mgmt. Relations                         Act)                                      130 Miller Act                                   (if Voting Rights Act)
     740 Labor Railway Act                         443 Housing/Accommodations                    140 Negotiable Instrument
     751 Family and Medical                        440 Other Civil Rights                        150 Recovery of Overpayment
         Leave Act                                 445 Americans w/Disabilities –                    & Enforcement of
     790 Other Labor Litigation                        Employment                                    Judgment
     791 Empl. Ret. Inc. Security Act              446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                       Other                                         of Veteran’s Benefits
                                                   448 Education                                 160 Stockholder’s Suits
                                                                                                 190 Other Contracts
                                                                                                 195 Contract Product Liability
                                                                                                 196 Franchise


V. ORIGIN
o 1 Original         o 2 Remand           o 3 Remanded from o 4 Reinstated or o 5 Transferred from o 6 Multi-district o 7 Appeal to
      Proceeding           from State            Appellate Court              Reopened             another district              Litigation             District Judge
                           Court                                                                   (specify)                                            from Mag. Judge


VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
18 U.S.C. § 981(a)(1)(C) and 18 U.S.C. § 981(a)(1)(A)

VII. REQUESTED IN                         CHECK IF THIS IS A CLASS             DEMAND $                                       Check YES only if demanded in complaint
     COMPLAINT                            ACTION UNDER F.R.C.P. 23
                                                                                   JURY DEMAND:                               YES               NO      ✘
VIII. RELATED CASE(S)
      IF ANY
                                          (See instruction)
                                                                               YES                     NO     ✘               If yes, please complete related case form


           07/29/2020
DATE: _________________________                                                                      /s/Zia M. Faruqui
                                               SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should endure the accuracy of the information provided prior to signing the form.
         Case 1:20-cv-02064-JEB Document 1-2 Filed 07/29/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                     )
 UNITED STATES OF AMERICA,                           )
                                                     )
                  Plaintiff,                         )
                                                     )
        v.                                           )
                                                     )
                                                       Civil Action No. 20-2064
 482 BITCOINS SEIZED FROM VIRTUAL                    )
 CURRENCY EXCHANGE A ACCOUNT                         )
 ENDING IN 6594                                      )
                                                     )
             -- and --                               )
                                                     )
 1,721,868 USDT SEIZED FROM                          )
 VIRTUAL CURRENCY EXCHANGE A                         )
 ACCOUNT ENDING IN 6594                              )
                                                     )
                  Defendants In Rem.                 )
                                                     )



                               WARRANT FOR ARREST IN REM


TO: THE UNITED STATES MARSHAL=S SERVICE AND/OR ANY OTHER DULY
AUTHORIZED LAW ENFORCEMENT OFFICER:

       WHEREAS a Verified Complaint for Forfeiture In Rem has been filed in the United
States District Court for the District of Columbia, on the 29th day of July, 2020, alleging that the
above defendant property are subject to seizure and forfeiture to the United States pursuant to 18
U.S.C. § 981(a)(1)(C) and 18 U.S.C. § 981(a)(1)(A).

        YOU ARE, THEREFORE, HEREBY COMMANDED to serve the defendant property,
thus bringing, within the jurisdiction of the Court, said defendant properties, more fully
described as:

  482 BITCOINS SEIZED FROM VIRTUAL CURRENCY EXCHANGE A ACCOUNT
                            ENDING IN 6594

                                             -- and --

                                                 1
         Case 1:20-cv-02064-JEB Document 1-2 Filed 07/29/20 Page 2 of 2




 1,721,868 USDT SEIZED FROM VIRTUAL CURRENCY EXCHANGE A ACCOUNT
                             ENDING IN 6594


       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file
the same in this Court with your return thereon, identifying the individuals upon whom copies
were served and the manner employed, unless, pursuant to Rule G(3)(c)(ii)(A) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
defendant properties are in the government's possession, custody, or control.

Dated: July 29, 2020


                                           ___________________________
                                           Clerk of the Court



                                    By:    ___________________________
                                           Deputy Clerk




                                              2
